Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Applicants appear to argue unexpected results with regard to the references formerly relied upon. However, no unexpected results are needed since no prima facie case of obviousness or anticipation can be made over the prior art against the claims as now amended. Similarly applicants amendment also distinguishes over Niessner et al., (US 20210108069), newly cited and assumed to be prior art until proven otherwise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
7-6-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765